Exhibit 10.1

 


[G133801KEI001.JPG]


 

11999 Katy Freeway, Suite 560
Houston, Texas 77079    (281) 556-6200

 

 

STOCK PURCHASE AGREEMENT



 

by and among

 

BPZ Energy, Inc. and
the Investors Named Herein

 

 

--------------------------------------------------------------------------------

 

Dated July 19, 2005

 

--------------------------------------------------------------------------------

 

1

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (this “Agreement”), dated July 19, 2005, is made
by and among BPZ Energy, Inc., a Colorado corporation (the “Company”), and the
Investors named on Schedule 1.1 hereto (the “Investors”).

 

RECITALS

 

WHEREAS, the Company has delivered to each Investor a Private Placement
Memorandum (the “Private Placement Memorandum”) dated June 2005, and a Purchaser
Suitability Questionnaire (the “Questionnaire”) relating to the transactions
contemplated in this Agreement, and the Investor has executed a Confidentiality
Agreement relating to the Company’s business.

 

WHEREAS, the Company proposes to issue and sell to Investors, and Investors
desire to purchase from the Company, shares of the Company’s common stock, no
par value (the “Common Stock”), on the terms set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.                                       Purchase

 

1.1                                 Purchase and Sale of Stock.  Subject to the
terms and conditions of this Agreement, the Company will issue and sell to each
Investor, and each Investor severally agrees to purchase from the Company, the
number of shares of the Company’s authorized but unissued Common Stock (the
“Shares”) set forth with respect to such Investor on Schedule 1.1 hereto, at a
price per share equal to $3.00.  The closing (the “Closing”) of the sale of the
Shares shall be effected at the offices of the Company on July 19, 2005, or at
such other time and place as may be agreed to by the Investors and the Company
(the “Closing Date”).  At the Closing, subject to the terms and conditions
hereof, the Company shall cause the issuance of the Shares purchased by such
Investor from the Company, against payment of the full amount of such Investor’s
aggregate purchase price by wire transfer of immediately available funds to the
Company’s bank account.

 


1.2                                 LEGENDS.  ALL CERTIFICATES REPRESENTING THE
SHARES SHALL BEAR THE FOLLOWING LEGEND (IN ADDITION TO ANY LEGEND REQUIRED BY
THE BLUE SKY OR SECURITIES LAWS OF ANY STATE OR JURISDICTION TO THE EXTENT SUCH
LAWS ARE APPLICABLE TO THE SHARES REPRESENTED BY THE CERTIFICATE SO LEGENDED):


 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD
OR OTHERWISE DISPOSED

 

1

--------------------------------------------------------------------------------


 

OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR AN APPLICABLE EXEMPTION TO THE REGISTRATION
REQUIREMENTS OF SUCH ACT OR SUCH LAWS, PROVIDED THAT THE SELLER DELIVERS TO THE
COMPANY AN OPINION OF COUNSEL (WHICH OPINION AND COUNSEL ARE REASONABLY
SATISFACTORY TO THE COMPANY) CONFIRMING THE AVAILABILITY OF SUCH EXEMPTION.”

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Shares upon which it is
stamped, if, unless otherwise required by state securities laws, (i) such Shares
are registered for resale under the Securities Act of 1933, as amended (the
“Securities Act”), (ii) in connection with a sale, assignment or other transfer,
such holder provides the Company with an opinion of counsel, in a generally
acceptable form, to the effect that such sale, assignment or transfer of the
Shares may be made without registration under the applicable requirements of the
Securities Act, or (iii) such holder provides the Company with reasonable
assurance that the Shares can be sold, assigned or transferred pursuant to
Rule 144 or Rule 144A promulgated under the Securities Act.

 


1.3                                 STOP TRANSFER ORDERS.  ALL CERTIFICATES
REPRESENTING THE SHARES WILL BE SUBJECT TO A STOP TRANSFER ORDER WITH THE
DEPOSITORY TRUST COMPANY OR WITH THE COMPANY’S TRANSFER AGENT THAT RESTRICTS THE
TRANSFER OF SUCH SHARES EXCEPT IN COMPLIANCE WITH THIS AGREEMENT.


 

2.                                       Representations and Warranties of the
Company.  The Company hereby makes the following representations and warranties
to the Investors:

 


2.1                                 ORGANIZATION, ETC.  THE COMPANY IS A
CORPORATION, DULY ORGANIZED AND VALIDLY EXISTING AND IN GOOD STANDING UNDER THE
LAWS OF THE STATE OF COLORADO, AND IS QUALIFIED OR LICENSED TO DO BUSINESS AND
IS IN GOOD STANDING AS A FOREIGN CORPORATION IN EACH OTHER JURISDICTIONS IN
WHICH THE CONDUCT OF ITS BUSINESS OR THE OWNERSHIP OF PROPERTY REQUIRES SUCH
QUALIFICATION OR LICENSING, EXCEPT WHERE FAILURE TO BE SO QUALIFIED OR LICENSED
WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON THE FINANCIAL CONDITION OR
OPERATIONS OF THE COMPANY AND ITS SUBSIDIARIES (AS DEFINED BELOW), TAKEN AS A
WHOLE (FOR THE COMPANY AND ITS SUBSIDIARIES, A “MATERIAL ADVERSE EFFECT”).  EACH
COMPANY (EACH, A “SUBSIDIARY”) LISTED ON SCHEDULE 2.1 HEREOF IS DULY ORGANIZED
AND VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF
ITS ORGANIZATION, AND IS QUALIFIED OR LICENSED TO DO BUSINESS AND IS IN GOOD
STANDING AS A FOREIGN CORPORATION IN EACH OTHER JURISDICTION IN WHICH THE
CONDUCT OF ITS BUSINESS OR THE OWNERSHIP OF PROPERTY REQUIRES SUCH QUALIFICATION
OR LICENSING, EXCEPT WHERE FAILURE TO BE SO QUALIFIED OR LICENSED WOULD NOT HAVE
A MATERIAL ADVERSE EFFECT.  EXCEPT FOR THE SUBSIDIARIES, THE COMPANY DOES NOT
OWN, OF RECORD OR BENEFICIALLY, THE SECURITIES OF ANY OTHER ENTITY.


 


2.2                                 AUTHORITY.  THE COMPANY HAS THE CORPORATE
POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND TO PERFORM ITS
OBLIGATIONS HEREUNDER, AND SUCH ACTION HAS BEEN DULY AUTHORIZED BY ALL NECESSARY
ACTION OF THE COMPANY’S BOARD OF DIRECTORS.  THE ISSUANCE AND SALE OF THE SHARES
HAS BEEN DULY AUTHORIZED AND IF, AS AND WHEN ISSUED IN ACCORDANCE WITH THE TERMS
OF THIS AGREEMENT AND DELIVERED TO THE INVESTORS, THE SHARES WILL BE DULY AND
VALIDLY

 

2

--------------------------------------------------------------------------------


 


ISSUED AND OUTSTANDING, FULLY PAID AND NON-ASSESSABLE AND WILL BE FREE OF ANY
ENCUMBRANCE (AS DEFINED BELOW) CREATED BY THE COMPANY, IN THE COMPANY’S CONTROL,
OR OF WHICH THE COMPANY HAS ACTUAL KNOWLEDGE, OTHER THAN THOSE IMPOSED PURSUANT
TO THIS AGREEMENT AND SECURITIES LAWS OF GENERAL APPLICATION.  AS USED IN THIS
AGREEMENT, “ENCUMBRANCE” SHALL MEAN ANY CLAIM, LIEN, PLEDGE, OPTION, CHARGE,
EASEMENT, SECURITY INTEREST, DEED OF TRUST, MORTGAGE, RIGHT OF WAY,
ENCROACHMENT, PRIVATE BUILDING OR USE RESTRICTION, CONDITIONAL SALES AGREEMENT,
ENCUMBRANCE OR OTHER RIGHT OF THIRD PARTIES, WHETHER VOLUNTARILY INCURRED OR
ARISING BY OPERATION OF LAW, AND INCLUDES, WITHOUT LIMITATION, ANY AGREEMENT TO
GIVE ANY OF THE FOREGOING IN THE FUTURE, AND ANY CONTINGENT SALE OR OTHER
TITLE.  THE ISSUANCE AND SALE OF THE SHARES WILL NOT BE SUBJECT TO PREEMPTIVE OR
OTHER SIMILAR RIGHTS OF ANY HOLDER OF THE COMPANY’S SECURITIES.


 


2.3                                 ENFORCEABILITY.  THIS AGREEMENT HAS BEEN
DULY EXECUTED AND DELIVERED BY THE COMPANY AND CONSTITUTES A LEGAL, VALID AND
BINDING AGREEMENT AND OBLIGATION OF THE COMPANY ENFORCEABLE AGAINST IT IN
ACCORDANCE WITH ITS TERMS SUBJECT TO BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR OTHER SIMILAR LAWS NOW OR HEREAFTER IN EFFECT GENERALLY RELATING
TO OR AFFECTING CREDITORS’ RIGHTS.


 


2.4                                 NO VIOLATION.  EXCEPT AS SET FORTH ON
SCHEDULE 2.4, THE EXECUTION AND THE DELIVERY BY THE COMPANY OF THIS AGREEMENT
AND THE PERFORMANCE BY THE COMPANY OF ITS OBLIGATIONS HEREUNDER, INCLUDING THE
ISSUANCE AND SALE OF THE SHARES, DOES NOT AND WILL NOT (I) CONFLICT WITH OR
RESULT IN A BREACH OF THE TERMS, CONDITIONS OR PROVISIONS OF, (II) CONSTITUTE A
DEFAULT UNDER, (III) RESULT IN A VIOLATION OF, OR (IV) REQUIRE ANY
AUTHORIZATION, CONSENT OR APPROVAL NOT HERETOFORE OBTAINED PURSUANT TO, ANY
BINDING WRITTEN OR ORAL AGREEMENT OR INSTRUMENT INCLUDING, WITHOUT LIMITATION,
ANY CHARTER, BYLAW, TRUST INSTRUMENT, INDENTURE OR EVIDENCE OF INDEBTEDNESS,
LEASE, CONTRACT OR OTHER OBLIGATION OR COMMITMENT (EACH, A “CONTRACTUAL
OBLIGATION”) BINDING UPON THE COMPANY OR ANY SUBSIDIARY OR ANY OF THEIR
RESPECTIVE PROPERTIES OR ASSETS, OR ANY LAW, RULE, REGULATION, RESTRICTION,
ORDER, WRIT, JUDGMENT, AWARD, DETERMINATION, INJUNCTION OR DECREE OF ANY COURT
OR GOVERNMENT, OR ANY DECISION OR RULING OF ANY ARBITRATOR (EACH, A “REQUIREMENT
OF LAW”) BINDING UPON OR APPLICABLE TO THE COMPANY OR ANY SUBSIDIARY OR ANY OF
THEIR RESPECTIVE PROPERTIES OR ASSETS AND WHICH WOULD HAVE A MATERIAL ADVERSE
EFFECT.


 


2.5                                 LITIGATION.  EXCEPT AS SET FORTH IN
SCHEDULE 2.5 OR THE SEC REPORTS (AS DEFINED IN SECTION 2.7 BELOW), THERE ARE NO
PENDING OR OVERTLY THREATENED ACTIONS, CLAIMS, ORDERS, DECREES, INVESTIGATIONS,
SUITS OR PROCEEDINGS BY OR BEFORE ANY GOVERNMENTAL AUTHORITY, ARBITRATOR, COURT
OR ADMINISTRATIVE AGENCY WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT.


 


2.6                                 CAPITALIZATION.  THE AUTHORIZED CAPITAL
STOCK OF THE COMPANY CONSISTS OF 250,000,000 SHARES OF COMMON STOCK, NO PAR
VALUE, 25,962,774 SHARES OF WHICH HAVE BEEN VALIDLY ISSUED AND ARE OUTSTANDING
AS OF THE DATE HEREOF (AND SUCH ISSUED SHARES ARE FULLY PAID AND
NON-ASSESSABLE), AND 25,000,000 SHARES OF PREFERRED STOCK, NO PAR VALUE, OF
WHICH NO SHARES ARE OUTSTANDING ON THE DATE HEREOF.  EXCEPT AS SET FORTH ON
SCHEDULE 2.6, THE COMPANY OWNS 100% OF THE CAPITAL STOCK OF EACH OF THE
SUBSIDIARIES.  EXCEPT AS SET FORTH ON SCHEDULE 2.6 HERETO, THERE DO NOT EXIST
ANY OTHER AUTHORIZED OR OUTSTANDING SECURITIES, OPTIONS, WARRANTS, CALLS,
COMMITMENTS, RIGHTS TO SUBSCRIBE OR OTHER INSTRUMENTS, AGREEMENTS OR RIGHTS OF
ANY CHARACTER, OR ANY PRE-EMPTIVE RIGHTS, CONVERTIBLE INTO OR EXCHANGEABLE FOR,
OR REQUIRING OR

 

3

--------------------------------------------------------------------------------


 


RELATING TO THE ISSUANCE, TRANSFER OR SALE OF, ANY SHARES OF CAPITAL STOCK OR
OTHER SECURITIES OF THE COMPANY OR ANY SUBSIDIARY.


 


2.7                                 ANNUAL REPORT; FINANCIAL STATEMENTS.  THE
COMPANY’S ANNUAL REPORT ON FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2004, AND
QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2005 (THE “SEC
REPORTS”) HAVE BEEN FILED WITH THE SEC AND THE SEC REPORTS COMPLIED IN ALL
MATERIAL RESPECTS WITH THE RULES OF THE SEC APPLICABLE TO SUCH SEC REPORTS ON
THE DATE FILED WITH THE SEC, AND THE SEC REPORTS DID NOT CONTAIN, ON THE DATE OF
FILING WITH THE SEC, AND DO NOT CONTAIN AS OF THE DATE HEREOF, THE PRIVATE
PLACEMENT MEMORANDUM DOES NOT CONTAIN, AS OF THE DATE HEREOF, AND THE SEC
REPORTS AND THE PRIVATE PLACEMENT MEMORANDUM WILL NOT CONTAIN AS OF THE CLOSING
DATE, ANY UNTRUE STATEMENT OF A MATERIAL FACT, OR OMIT TO STATE ANY MATERIAL
FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES IN
WHICH THEY WERE MADE, NOT MISLEADING.  AS OF THE DATE HEREOF, THE SEC REPORTS
HAVE NOT BEEN AMENDED.  ALL OF THE CONSOLIDATED FINANCIAL STATEMENTS INCLUDED IN
THE SEC REPORTS (THE “COMPANY FINANCIAL STATEMENTS”):  (I) HAVE BEEN PREPARED
FROM AND ON THE BASIS OF, AND ARE IN ACCORDANCE WITH, THE BOOKS AND RECORDS OF
THE COMPANY AND WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES APPLIED ON A BASIS
CONSISTENT WITH PRIOR ACCOUNTING PERIODS; (II) FAIRLY AND ACCURATELY PRESENT IN
ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL CONDITION OF THE COMPANY AS OF
THE DATE OF EACH SUCH COMPANY FINANCIAL STATEMENT AND THE RESULTS OF ITS
OPERATIONS FOR THE PERIODS THEREIN SPECIFIED; AND (III) IN THE CASE OF THE
ANNUAL FINANCIAL STATEMENTS, ARE ACCOMPANIED BY THE AUDIT OPINION OF THE
COMPANY’S INDEPENDENT PUBLIC ACCOUNTANTS.  EXCEPT AS SET FORTH IN SCHEDULE 2.7
OR IN THE COMPANY FINANCIAL STATEMENTS, AS OF THE DATE HEREOF AND AS OF THE
CLOSING DATE, THE COMPANY HAS NO LIABILITIES OTHER THAN (I) LIABILITIES WHICH
ARE REFLECTED OR RESERVED AGAINST IN THE COMPANY FINANCIAL STATEMENTS AND WHICH
REMAIN OUTSTANDING AND UNDISCHARGED AS OF THE DATE HEREOF, (II) LIABILITIES
ARISING IN THE ORDINARY COURSE OF BUSINESS OF THE COMPANY SINCE DECEMBER 31,
2004, (III) LIABILITIES INCURRED AS A RESULT OF THE TRANSACTIONS DESCRIBED ON
SCHEDULE 2.7, OR (IV) LIABILITIES WHICH WERE NOT REQUIRED BY GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES TO BE REFLECTED OR RESERVED ON THE COMPANY FINANCIAL
STATEMENTS.  SINCE DECEMBER 31, 2004, EXCEPT AS SET FORTH ON SCHEDULE 2.7
HERETO, THERE HAS NOT BEEN ANY EVENT OR CHANGE WHICH HAS HAD OR COULD REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT AND THE COMPANY HAS NO KNOWLEDGE
OF ANY EVENT OR CIRCUMSTANCE THAT WOULD REASONABLY BE EXPECTED TO RESULT IN SUCH
A MATERIAL ADVERSE EFFECT.


 

2.8                                 Absence of Certain Changes.  Since
December 31, 2004 (the “Balance Sheet Date”), except as set forth on
Schedule 2.7 hereto, in the Private Placement Memorandum and in the SEC Reports,
neither the Company nor any of its Subsidiaries has:

 

(a) redeemed, purchased or otherwise acquired directly or indirectly any shares
of any class or series of its capital stock, or any instrument or security which
consists of or includes a right to acquire such shares (other than repurchases
of restricted stock at cost required pursuant to agreements outstanding on the
date of this Agreement or entered into after the date of this Agreement in
compliance with the provisions hereof);

 

(b) paid, discharged or satisfied any claim, liability or obligation (whether
absolute, accrued, contingent or otherwise) other than the payment, discharge or
satisfaction in the ordinary course of business and consistent with past
practice of liabilities and obligations

 

4

--------------------------------------------------------------------------------


 

reflected or reserved against in the Company Financial Statements Sheet or
incurred in the ordinary course of business and consistent with past practice
since the Balance Sheet Date;

 

(c) permitted or allowed any of its material properties or assets (real,
personal or mixed, tangible or intangible) to be subjected to any mortgage,
pledge, claim, lien, security interest, encumbrance, restriction or charge of
any kind outside of the ordinary course of business;

 

(d) cancelled any debt or waived any claim or right of substantial value;

 

(e) sold, transferred, licensed, leased, pledged, mortgaged or otherwise
disposed of any of its material properties or assets (real, personal or mixed,
tangible or intangible) or any material amount of property or assets, except in
the ordinary course of business;

 

(f) disposed of or permitted to lapse any right to the use of any Proprietary
Rights (as defined in Section 2.14 hereof), or disposed of or disclosed to any
person or entity, other than representatives of the Investors and persons
subject to a nondisclosure agreement, any trade secret, formula, process,
know-how or other Proprietary Right not yet a matter of public knowledge;

 

(g) granted any material increase or accrual in or accelerated, any benefit or
compensation payable or to become payable to any officer, director, employee or
consultant, including any such increase, accrual or acceleration pursuant to any
benefit plan except in connection with a promotion or job change or any general
increase in the compensation payable or to become payable to officers, employees
or directors in the ordinary course of business, or entered into or amended in
any material way any employment, material consulting, severance, termination or
material benefit plan agreement or arrangement other than in the ordinary course
of business;

 

(h) declared, paid or set aside for payment any dividend or other distribution
in respect of its capital stock or redeemed, purchased or otherwise acquired,
directly or indirectly, any shares of capital stock or other securities of the
Company or any of its Subsidiaries;

 

(i) made any change in any method of tax or financial statement accounting or
accounting practice that would or would reasonably be expected to result in any
material change in the Company Financial Statements;

 

(j) paid, loaned or advanced any amount to, or sold, transferred or leased any
material properties or assets (real, personal or mixed, tangible or intangible)
to, or entered into any agreement or arrangement with, any of its officers or
directors or employees or any Affiliate (as defined in Section 7.1) of any of
its officers or directors or employees, except for directors’ fees and
compensation to officers in the ordinary course of business;

 

(k) except for the Third Amended and Restated Articles of Incorporation of the
Company, amended its certificate of incorporation or by-laws or similar
organizational documents;

 

5

--------------------------------------------------------------------------------


 

(l) issued, sold, transferred, pledged, disposed of or encumbered any shares of
any class or series of its capital stock, or securities convertible into or
exchangeable for, or options, warrants, calls, commitments or rights of any kind
to acquire, any shares of any class or series of its capital stock, other than
shares of Common Stock reserved for issuance on the date of this Agreement
pursuant to the Company’s 2005 Long-Term Incentive Compensation Plan, the
exercise of any warrants or options to purchase Common Stock described on
Schedule 2.6 or existing agreements that require the Company to issue shares of
Common Stock;

 

(m) terminated or materially modified or amended any of its material contracts
or waived, released or assigned any material rights under any material contract
or claims, except in the ordinary course of business and consistent with past
practice;

 

(n) revalued in any material respect any of its assets, including writing down
the value of inventory or writing-off notes or accounts receivable, other than
in the ordinary course of business consistent with past practice or as required
by GAAP;

 

(o) adopted a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization of the
Company or any of its Subsidiaries; or

 

(p) agreed, whether in writing or otherwise, to take any action described in
this section.

 


2.9                                 INCOME TAX RETURNS.  THE COMPANY AND THE
SUBSIDIARIES HAVE FILED ALL FEDERAL AND STATE INCOME TAX RETURNS WHICH ARE
REQUIRED TO BE FILED, AND HAVE PAID, OR MADE PROVISION FOR THE PAYMENT OF, ALL
TAXES WHICH HAVE BECOME DUE PURSUANT TO SAID RETURNS OR PURSUANT TO ANY
ASSESSMENT RECEIVED BY THE COMPANY OR ANY SUBSIDIARY, EXCEPT SUCH TAXES, IF ANY,
AS ARE BEING CONTESTED IN GOOD FAITH AND AS TO WHICH ADEQUATE RESERVES HAVE BEEN
PROVIDED.  THE COMPANY HAS NO KNOWLEDGE OF ANY PENDING ASSESSMENTS OR
ADJUSTMENTS OF THE INCOME TAX PAYABLE OF THE COMPANY OR ITS SUBSIDIARIES WITH
RESPECT TO ANY YEAR.


 


2.10                           PERMITS; COMPLIANCE WITH LAW.  THE COMPANY AND
EACH SUBSIDIARY POSSESSES, AND WILL HEREAFTER POSSESS, ALL PERMITS, CONSENTS,
APPROVALS, FRANCHISES AND LICENSES REQUIRED AND RIGHTS TO ALL TRADEMARKS, TRADE
NAMES, PATENTS, AND FICTITIOUS NAMES, IF ANY, NECESSARY TO ENABLE THEM TO
CONDUCT THE BUSINESS IN WHICH IT IS NOW ENGAGED IN COMPLIANCE WITH APPLICABLE
LAW, EXCEPT WHERE FAILURE TO DO SO WOULD NOT HAVE A MATERIAL ADVERSE EFFECT. 
THE COMPANY AND EACH SUBSIDIARY ARE IN COMPLIANCE WITH ALL FEDERAL, STATE AND
LOCAL LAWS, REGULATIONS AND ORDINANCES (“REQUIREMENTS OF LAW”) IN THE CONDUCT OF
ITS BUSINESS AND CORPORATE AFFAIRS, EXCEPT WHERE FAILURE TO COMPLY, SINGLY OR IN
THE AGGREGATE, WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


 


2.11                           ERISA.  EXCEPT AS SET FORTH ON SCHEDULE 2.11, THE
COMPANY AND EACH SUBSIDIARY IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ANY
APPLICABLE PROVISIONS OF ERISA; THE COMPANY AND EACH SUBSIDIARY HAS NOT VIOLATED
ANY PROVISION OF ANY PLAN MAINTAINED OR CONTRIBUTED TO BY IT; NO REPORTABLE
EVENT AS DEFINED IN ERISA HAS OCCURRED AND IS CONTINUING

 

6

--------------------------------------------------------------------------------


 


WITH RESPECT TO ANY EMPLOYEE BENEFIT PLAN (“PLAN”) INITIATED BY THE COMPANY OR
ANY SUBSIDIARY; THE COMPANY AND EACH SUBSIDIARY HAS MET ITS MINIMUM FUNDING
REQUIREMENTS UNDER ERISA WITH RESPECT TO ANY PLAN; AND ANY PLAN WILL BE ABLE TO
FULFILL ITS BENEFIT OBLIGATIONS AS THEY COME DUE IN ACCORDANCE WITH THE PLAN
DOCUMENTS AND UNDER GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.  SCHEDULE 2.11
DESCRIBES EACH PLAN MAINTAINED BY THE COMPANY AND EACH OF ITS SUBSIDIARIES.


 


2.12                           CONTRACTS.  SCHEDULE 2.12 SETS FORTH A
DESCRIPTION OF EACH CONTRACTUAL OBLIGATION NOT FILED AS AN EXHIBIT TO THE SEC
REPORTS THAT PROVIDES FOR PAYMENTS TO OR BY THE COMPANY OR ANY SUBSIDIARY IN
EXCESS OF $25,000, OR IS OTHERWISE MATERIAL TO THE OPERATIONS OF THE COMPANY OR
ANY SUBSIDIARY.  EXCEPT AS SET FORTH ON SCHEDULE 2.4, NEITHER THE COMPANY NOR
ANY SUBSIDIARY IS IN DEFAULT ON ANY CONTRACTUAL OBLIGATION, EXCEPT FOR SUCH
DEFAULTS WHICH WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


 


2.13                           ENVIRONMENTAL MATTERS.  EXCEPT AS SET FORTH ON
SCHEDULE 2.13, SINCE SEPTEMBER 10, 2004, THE COMPANY AND ITS SUBSIDIARIES
(INCLUDING THE SUBSIDIARIES) HAVE AT ALL TIMES BEEN IN COMPLIANCE IN ALL
MATERIAL RESPECTS WITH ALL ENVIRONMENTAL LAWS AND REGULATIONS APPLICABLE TO THE
COMPANY’S CURRENT BUSINESS WHERE THE FAILURE TO SO COMPLY WOULD NOT CAUSE A
MATERIAL ADVERSE EFFECT.  EXCEPT AS DESCRIBED IN THE SEC REPORTS OR AS SET FORTH
ON SCHEDULE 2.13, TO THE COMPANY’S KNOWLEDGE NONE OF THE OPERATIONS OF THE
COMPANY OR ANY SUBSIDIARY IS THE SUBJECT OF ANY FEDERAL OR STATE INVESTIGATION
EVALUATING WHETHER ANY REMEDIAL ACTION INVOLVING A MATERIAL EXPENDITURE IS
NEEDED TO RESPOND TO A RELEASE OF ANY TOXIC OR HAZARDOUS WASTE OR SUBSTANCE INTO
THE ENVIRONMENT.  EXCEPT AS SET FORTH ON SCHEDULE 2.13, NEITHER THE COMPANY NOR
ANY SUBSIDIARY HAS RECEIVED NOTICE OF ANY ACTUAL OR THREATENED CLAIM,
INVESTIGATION, PROCEEDING, ORDER OR DECREE IN CONNECTION WITH ANY RELEASE OF ANY
TOXIC OR HAZARDOUS WASTE OR SUBSTANCE INTO THE ENVIRONMENT.


 


2.14                           TRADEMARKS, ETC.  THE COMPANY AND THE
SUBSIDIARIES OWN, HAVE SUFFICIENT TITLE TO, OR HAVE THE RIGHT TO USE (OR CAN
OBTAIN THE RIGHT TO USE ON REASONABLE COMMERCIAL TERMS), ALL PATENTS,
TRADEMARKS, SERVICE MARKS, TRADE NAMES, COPYRIGHTS, LICENSES, TRADE SECRETS OR
OTHER PROPRIETARY RIGHTS (COLLECTIVELY, THE “PROPRIETARY RIGHTS”) NECESSARY TO
THEIR BUSINESS AS NOW CONDUCTED WITHOUT INFRINGING UPON THE RIGHT OF ANY
PERSON.  EXCEPT FOR EMPLOYEE CONFIDENTIALITY AGREEMENTS WITH EMPLOYEES AND
CONSULTANTS, THERE ARE NO OUTSTANDING MATERIAL OPTIONS, LICENSES OR AGREEMENTS
RELATING TO INTELLECTUAL PROPERTY RIGHTS OF THE COMPANY OR ANY SUBSIDIARY
NECESSARY TO THEIR BUSINESS AS NOW CONDUCTED, NOR IS THE COMPANY OR ANY
SUBSIDIARY BOUND BY OR A PARTY TO ANY MATERIAL OPTIONS, LICENSES OR AGREEMENTS
WITH RESPECT TO THE PROPRIETARY RIGHTS OF ANY OTHER PERSON OR ENTITY.  TO THE
COMPANY’S KNOWLEDGE, NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS VIOLATED OR IS
IN CURRENT VIOLATION OF, AND NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS RECEIVED
ANY COMMUNICATIONS ALLEGING THAT THE COMPANY OR ANY SUBSIDIARY HAS VIOLATED OR,
BY CONDUCTING ITS BUSINESS AS PROPOSED, WOULD VIOLATE, ANY OF THE PROPRIETARY
RIGHTS OF ANY OTHER PERSON OR ENTITY.  THE COMPANY AND THE SUBSIDIARIES ARE NOT
AWARE OF ANY MATERIAL VIOLATION BY A THIRD PARTY OF ANY OF THEIR PROPRIETARY
RIGHTS NECESSARY TO THEIR BUSINESS AS NOW CONDUCTED.


 


2.15                           EMPLOYEES.  EXCEPT AS SET FORTH ON SCHEDULE 2.15,
ALL EMPLOYEES OF THE COMPANY AND EACH SUBSIDIARY ARE EMPLOYED “AT WILL” AND MAY
BE TERMINATED WITHOUT PAYMENT OF SEVERANCE OR INCURRENCE OF ANY OTHER LIABILITY
OF THE COMPANY OR THE SUBSIDIARIES;

 

7

--------------------------------------------------------------------------------


 


NO EMPLOYEE OF THE COMPANY IS IN VIOLATION OF ANY MATERIAL TERM OF ANY
EMPLOYMENT CONTRACT, CONFIDENTIALITY AGREEMENT OR ANY OTHER MATERIAL CONTRACTUAL
OBLIGATION RELATING TO THE RIGHT OF ANY SUCH EMPLOYEE TO BE EMPLOYED BY THE
COMPANY OR ANY SUBSIDIARY; AND NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS ANY
EMPLOYEE SEVERANCE AGREEMENT COVERING ANY OF ITS EMPLOYEES.  THERE ARE NO LABOR
DISPUTES OR UNION ORGANIZATION ACTIVITIES PENDING OR THREATENED BETWEEN THE
COMPANY OR THE SUBSIDIARIES AND THEIR EMPLOYEES.


 


2.16                           TITLE TO PROPERTIES.  THE ASSETS OWNED OR LEASED
BY THE COMPANY AND ITS SUBSIDIARIES ARE ALL OF THE ASSETS NECESSARY TO CONDUCT
THE BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES AS CURRENTLY BEING CONDUCTED. 
THE COMPANY AND ITS SUBSIDIARIES HAVE GOOD AND MARKETABLE TITLE TO SUBSTANTIALLY
ALL OF THE ASSETS THEY OWN, REAL AND PERSONAL, MOVABLE AND IMMOVABLE, TANGIBLE
AND INTANGIBLE, FREE AND CLEAR OF ANY CHARGE, CLAIM, LIEN, PLEDGE, SECURITY
INTEREST OR OTHER ENCUMBRANCE, EXCEPT FOR: (A) LIENS FOR TAXES NOT YET DUE AND
PAYABLE, (B) ENCUMBRANCES DESCRIBED ON SCHEDULE 2.16 HERETO, OR (C) MINOR
IMPERFECTIONS OF TITLE AND ENCUMBRANCES, IF ANY, WHICH (I) ARE NOT SUBSTANTIAL
IN AMOUNT, (II) DO NOT DETRACT FROM THE VALUE OF THE PROPERTY SUBJECT THERETO,
IMPAIR THE OPERATIONS OF THE BUSINESS OF THE COMPANY, OR THE USE OR LICENSE OF
CERTAIN OF THE ASSETS OF THE COMPANY, AND (III) HAVE ARISEN IN THE ORDINARY
COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE.


 


2.17                           RELATED PARTY TRANSACTIONS.  EXCEPT FOR THOSE
CONTRACTS DESCRIBED IN THE SEC REPORTS OR ON SCHEDULE 2.17 HERETO, NO EXISTING
CONTRACTUAL OBLIGATION OF THE COMPANY OR ITS SUBSIDIARIES IS WITH OR FOR THE
DIRECT BENEFIT OF (I) ANY PARTY OWNING, OR FORMERLY OWNING, BENEFICIALLY OR OF
RECORD, DIRECTLY OR INDIRECTLY, IN EXCESS OF FIVE PERCENT (5%) OF THE
OUTSTANDING CAPITAL STOCK OF THE COMPANY, (II) ANY DIRECTOR, OFFICER OR SIMILAR
REPRESENTATIVE OF THE COMPANY, (III) ANY NATURAL PERSON RELATED BY BLOOD,
ADOPTION OR MARRIAGE TO ANY PARTY DESCRIBED IN (I) OR (II), OR (IV) ANY ENTITY
IN WHICH ANY OF THE FOREGOING PARTIES HAS, DIRECTLY OR INDIRECTLY, AT LEAST A
FIVE PERCENT (5%) BENEFICIAL INTEREST (A “RELATED PARTY”).  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, NO RELATED PARTY, DIRECTLY OR INDIRECTLY, OWNS OR
CONTROLS ANY MATERIAL ASSETS OR MATERIAL PROPERTIES WHICH ARE USED IN THE
COMPANY’S BUSINESS AND TO THE ACTUAL KNOWLEDGE OF THE COMPANY, NO RELATED PARTY,
DIRECTLY OR INDIRECTLY, ENGAGES IN OR HAS ANY SIGNIFICANT INTEREST IN OR
CONNECTION WITH ANY BUSINESS WHICH IS, OR HAS BEEN WITHIN THE LAST TWO YEARS, A
COMPETITOR, CUSTOMER OR SUPPLIER OF THE COMPANY OR HAS DONE BUSINESS WITH THE
COMPANY OR WHICH CURRENTLY SELLS OR PROVIDES PRODUCTS OR SERVICES WHICH ARE
SIMILAR OR RELATED TO THE PRODUCTS OR SERVICES SOLD OR PROVIDED IN CONNECTION
WITH THE BUSINESS.


 


2.18                           BROKERS.  THE COMPANY WILL PAY A PLACEMENT FEE OF
UP TO 7% OF THE GROSS PROCEEDS FROM THE SALE OF THE SHARES TO INVESTORS AND
ISSUE WARRANTS TO PURCHASE 100,000 SHARES TO MORGAN KEEGAN & COMPANY, INC. (THE
“PLACEMENT AGENT”).  EXCEPT FOR SUCH PAYMENTS THE COMPANY HAS NOT AGREED TO PAY
OR INCURRED ANY OBLIGATION IN RESPECT OF ANY FINDER’S FEE, BROKERAGE FEE OR
OTHER COMMISSION IN CONNECTION WITH THE SALE OF SHARES CONTEMPLATED BY THIS
AGREEMENT.


 


2.19                           SECURITIES LAW MATTERS.  SINCE SEPTEMBER 10,
2004, AND TO THE BEST OF ITS KNOWLEDGE FROM JANUARY 1, 2004 UNTIL SEPTEMBER 9,
2004, THE COMPANY HAS FILED ALL REPORTS, REGISTRATION STATEMENTS, PROXY
STATEMENTS AND OTHER MATERIALS, TOGETHER WITH ANY AMENDMENTS REQUIRED TO BE MADE
WITH RESPECT THERETO, THAT WERE REQUIRED TO BE FILED WITH (I) THE SEC UNDER THE
SECURITIES ACT, OR THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE
“EXCHANGE ACT”),

 

8

--------------------------------------------------------------------------------


 


AND (II) ANY APPLICABLE STATE SECURITIES AUTHORITIES.  NO SUCH FILING, AS OF THE
DATE IT WAS FILED, AND AS OF THE DATE HEREOF AND AS OF THE CLOSING DATE,
CONTAINED OR WILL CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO
STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.  SUBJECT
TO THE ACCURACY OF THE REPRESENTATIONS AND WARRANTIES OF THE INVESTORS SET FORTH
IN SECTION 3, THE OFFER, SALE AND ISSUANCE OF THE SHARES TO THE INVESTORS WILL
BE EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT.


 


2.20                           NO ANTI-DILUTION RIGHTS.  EXCEPT AS SET FORTH ON
SCHEDULE 2.20, THE TRANSACTIONS CONTEMPLATED HEREBY WILL NOT TRIGGER ANY
ANTI-DILUTION PROVISIONS CONTAINED IN ANY EXISTING AGREEMENTS.


 


2.21                           FULL DISCLOSURE.  NO REPRESENTATION, WARRANTY,
SCHEDULE OR CERTIFICATE OF THE COMPANY MADE OR DELIVERED PURSUANT TO THIS
AGREEMENT OR IN THE PRIVATE PLACEMENT MEMORANDUM CONTAINS OR WILL CONTAIN ANY
UNTRUE STATEMENT OF FACT, OR OMITS OR WILL OMIT TO STATE A MATERIAL FACT THE
ABSENCE OF WHICH MAKES SUCH REPRESENTATION, WARRANTY OR OTHER STATEMENT
MISLEADING.


 

3.                                       Representations and Warranties of
Investors.  Each Investor, severally and not jointly, hereby makes the following
representations and warranties as to such Investor:

 

3.1                                 Organization.  Investor, if not a natural
person, is duly organized and validly existing and in good standing under the
laws of the state of its organization.

 

3.2                                 Authority.   Investor has the corporate or
other authority to execute and deliver this Agreement and the Questionnaire to
which such Investor is a party and to perform its obligations hereunder.

 

3.3                                 No Violation.  The execution and the
delivery by Investor of this Agreement and the Questionnaire, and its purchase
of the Shares and the consummation of the transactions contemplated hereby or to
be effected concurrently herewith do not and will not (a) conflict with or
result in a breach of the terms, conditions or provisions of, (b) constitute a
default under, (c) result in a violation of, or (d) require any authorization,
consent or approval not heretofore obtained pursuant to, any Contractual
Obligation or Requirement of Law to which Investor is a party or is otherwise
subject.

 

3.4                                 Enforceability.  This Agreement and the
Questionnaire constitute the legal, valid and binding obligation of Investor and
is enforceable against Investor in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect generally relating to or affecting creditors’ rights.

 

3.5                                 Investment Intent.  Investor is acquiring
the Shares for its own account for investment and not with a view to, or for
resale in connection with, any “distribution” thereof for purposes of the
Securities Act.  Investor is an “accredited investor” as such term is defined in
Regulation D under the Securities Act.  Investor acknowledges that the Shares
shall be “restricted securities” within the meaning of Rule 144 (“Rule 144”)
under the Securities Act, will contain a transfer restriction legend and may
only be resold pursuant to an effective

 

9

--------------------------------------------------------------------------------


 

registration statement filed with the SEC under the Securities Act, or pursuant
to Rule 144 or another valid exemption from the registration requirements of the
Act as established by an opinion of counsel reasonably acceptable to the
Company.

 

3.6                                 Investigation.  Investor acknowledges
receipt of the Private Placement Memorandum, and has been given full access by
the Company to all information concerning the business and financial condition,
properties, operations and prospects of the Company that Investor has deemed
relevant for purposes of making the investment contemplated by this Agreement. 
By reason of Investor’s knowledge and experience in financial and business
matters in general, the business of the Company and investments of the type
contemplated by this Agreement in particular, Investor is capable of evaluating
the merits and risks of making the investment in the Shares and is able to bear
the economic risk of the investment (including a complete loss of its investment
in the Shares).  Subject to the truth and accuracy of the representations and
warranties made by the Company hereunder, Investor has conducted such
investigation as it deems relevant in connection with its consummation of the
transactions contemplated by this Agreement.

 

3.7                                 Brokers.  Investor has not agreed to pay or
incurred any obligation in respect of any finder’s fee, brokerage fee or other
commission in connection with the sale of Shares contemplated by this Agreement.

 

4.                                       Conditions to the Obligations of the
Company.  The obligations of the Company to consummate the transactions
contemplated by this Agreement on the Closing Date shall be subject to the
satisfaction of each of the conditions set forth in this Section 4, unless
waived by the Company, on or prior to the Closing Date.

 

4.1                                 Representations and Warranties.  If this
Agreement is not signed on the Closing Date, the representations and warranties
of the Investors set forth in Section 3 shall be true and correct in all
material respects as of the Closing Date as though made on and as of such date.

 

4.2                                 No Proceedings.  No order, injunction,
decree or other action or legal, administrative, arbitration or other proceeding
by any person other than the Company or investigation by any governmental agency
or authority shall be pending or threatened, challenging or imposing a material
limitation on the execution, delivery or performance of this Agreement, or the
consummation of any of the transactions contemplated hereby.

 

4.3                                 Compliance with Laws.  The purchase of the
Shares by each Investor hereunder shall be legally permitted by all laws and
regulations to which each Investor or the Company is subject.

 

4.4                                 Approval of Documents.  All proceedings
taken in connection with the transactions contemplated hereby and all documents
incident to such transactions shall be reasonably satisfactory in form and
substance to the Company and its counsel.

 

10

--------------------------------------------------------------------------------


 

4.5                                 Questionnaire.  Each investor shall have
completed and executed and delivered to the Company a Questionnaire in a manner
reasonably acceptable to the Company.

 

5.                                       Conditions to the Obligations of
Investors.  The obligations of each Investor to consummate the transactions
under this Agreement on the Closing Date shall be subject to the satisfaction of
each of the conditions set forth in this Section 5, unless waived by each
Investor, on or prior to the Closing Date.

 

5.1                                 Representations and Warranties.   If this
Agreement is not signed on the Closing Date, the representations and warranties
of the Company set forth in Section 2 shall be true and correct in all material
respects as of the Closing Date as though made on and as of such date; the
Company shall have performed all obligations and complied with all covenants
required to be performed or complied with by the Company under this Agreement on
or prior to the Closing Date; and each Investor shall have received on the
Closing Date from the Company a certificate or certificates, dated the Closing
Date, to such effect, which certificate or certificates shall be signed by an
authorized officer of the Company.

 

5.2                                 No Proceedings.  No order, injunction,
decree or other action or legal, administrative, arbitration or other proceeding
by any person or investigation by any governmental agency or authority shall be
pending or, to the knowledge of the Company, threatened, challenging or imposing
a material limitation on the execution, delivery or performance of this
Agreement, the consummation of any of the transactions contemplated thereby or
the operation by the Company of its businesses as now conducted.

 

5.3                                 Approval of Documents.  All proceedings
taken in connection with the transactions contemplated hereby and all documents
incident to such transactions shall be reasonably satisfactory in form and
substance to each Investor and its counsel.

 

5.4                                 Compliance with Laws.  The purchase of the
Shares by each Investor hereunder shall be legally permitted by all laws and
regulations to which each Investor or the Company is subject.

 

5.5                                 No Material Adverse Change.  Except as
described in the SEC Reports or in Schedule 2.7, there shall have been no event
that has had or could reasonably be expected to have a Materially Adverse Effect
since December 31, 2004.

 

5.6                                 Opinion of Counsel.  Investor shall have
received an opinion of counsel to the Company in substantially the form attached
as Schedule 5.6 hereto.

 

5.7                                 Minimum Investment.  The Investors shall
have agreed to purchase on the Closing Date shares of Common Stock at a minimum
purchase price of $30,000,000 in the aggregate on the terms set forth herein.

 

11

--------------------------------------------------------------------------------


 

6.                                       Certain Covenants of the Company.

 


6.1                                 LISTING OF COMMON STOCK.  THE COMPANY SHALL
USE ITS BEST EFFORTS TO CAUSE THE COMMON STOCK TO BE LISTED ON THE AMERICAN
STOCK EXCHANGE (OR, IF SUCH LISTING CANNOT BE OBTAINED, UPON NASDAQ OR ANOTHER
EXCHANGE) AS SOON AS PRACTICABLE FOLLOWING THE DATE HEREOF.  THE COMPANY SHALL
CAUSE THE SHARES TO BE LISTED OR INCLUDED ON EACH SECURITIES EXCHANGE OR
AUTOMATED QUOTATION SYSTEM ON WHICH SIMILAR SECURITIES ISSUED BY THE COMPANY ARE
THEN LISTED OR INCLUDED.


 


6.2                                 SHELF REGISTRATION.  THE COMPANY SHALL
PREPARE AND FILE OR CAUSE TO BE PREPARED AND FILED WITH THE SEC, AS SOON AS
PRACTICABLE BUT IN ANY EVENT NO LATER THAN THIRTY (30) DAYS AFTER THE DATE
HEREOF (THE “FILING DEADLINE”), A REGISTRATION STATEMENT ON FORM SB-2 (OR SUCH
OTHER FORM AS THE COMPANY IS THEN ELIGIBLE TO USE) FOR AN OFFERING TO BE MADE ON
A DELAYED OR CONTINUOUS BASIS PURSUANT TO RULE 415 OF THE SECURITIES ACT
REGISTERING THE RESALE FROM TIME TO TIME BY THE INVESTORS OF THE SHARES PURSUANT
TO PLANS OF DISTRIBUTION REASONABLY ACCEPTABLE TO THE INVESTORS (THE
“REGISTRATION STATEMENT”).  EACH INVESTOR AGREES TO PROMPTLY PROVIDE TO THE
COMPANY, IN WRITING, SUCH INFORMATION AS THE COMPANY MAY REASONABLY REQUEST FOR
INCLUSION IN THE REGISTRATION STATEMENT.  THE COMPANY SHALL USE ITS BEST EFFORTS
TO CAUSE THE REGISTRATION STATEMENT TO BE DECLARED EFFECTIVE UNDER THE
SECURITIES ACT NO LATER THAN FIVE (5) BUSINESS DAYS AFTER RECEIPT OF NOTICE OF
“NO REVIEW” BY THE SEC OR NINETY (90) DAYS FROM THE DATE HEREOF IN THE EVENT OF
SEC REVIEW (THE “EFFECTIVENESS DEADLINE”), AND TO KEEP SUCH REGISTRATION
STATEMENT CONTINUOUSLY EFFECTIVE UNDER THE SECURITIES ACT UNTIL THE EARLIER OF
(I) THE DATE ON WHICH ALL SHARES COVERED BY THE REGISTRATION STATEMENT MAY BE
SOLD WITHOUT VOLUME RESTRICTIONS PURSUANT TO RULE 144(K) AS DETERMINED BY THE
COUNSEL TO THE COMPANY PURSUANT TO A WRITTEN OPINION LETTER TO SUCH EFFECT,
ADDRESSED TO THE COMPANY’S TRANSFER AGENT AND TO THE INVESTORS, OR (II) SUCH
DATE AS ALL SHARES REGISTERED ON SUCH REGISTRATION STATEMENT HAVE BEEN RESOLD
(THE EARLIER TO OCCUR OF (I) OR (II) IS THE “REGISTRATION TERMINATION DATE”).


 

(a) If a Registration Statement ceases to be effective for any reason at any
time prior to the applicable Registration Termination Date, the Company shall
use its best efforts to reinstate the effectiveness thereof.

 

(b) The Company shall supplement and amend the Registration Statement if
required by the rules, regulations or instructions applicable to the
registration form used by the Company for such Registration Statement, if
required by the Securities Act or, to the extent to which the Company does not
reasonably object, as requested by the Investors.

 

(c) All Registration Expenses incurred in connection with the registrations
pursuant to this Section 6.2 shall be borne by the Company. “Registration
Expenses” shall mean all expenses incurred by the Company in complying with this
Section 6.2 hereof including, without limitation, all registration and filing
fees, printing expenses, fees and disbursements of counsel for the Company, blue
sky fees and expenses, and the expense of any special audits incident to or
required by any such registration (but excluding the compensation of regular
employees of the Company which shall be paid in any event by the Company and
Selling Expenses, as defined hereinafter).   All Selling Expenses incurred in
connection with any registrations hereunder, shall be borne by the Investors.
“Selling Expenses” shall mean all

 

12

--------------------------------------------------------------------------------


 

brokerage and selling commissions applicable to a sale of the Shares pursuant to
the Registration Statement.

 

(d) The Company may suspend sales of Shares pursuant to the Registration
Statement for a period of not more than thirty (30) days during any six
(6) month period in the event it determines in good faith that such Registration
Statement contains or may contain an untrue statement of material fact or omits
or may omit to state a material fact required to be stated therein or necessary
to make the statement therein not misleading; provided that the Company shall
promptly amend such Registration Statement in order to correct any untrue
statement and/or ensure that such Registration Statement is not misleading;
provided further that subject to the time limitations set forth above, the
Company may delay such amendment if the Company determines that such delay is in
the best interest of the Company in order to avoid premature public
announcements of potential acquisitions or other extraordinary transactions.  At
the time the Registration Statement is declared effective, each Investor shall
be named as a selling securityholder in the Registration Statement and the
related prospectus in such a manner as to permit such Investor to deliver such
prospectus to purchasers of Shares in accordance with applicable law.

 

(e) The Company shall promptly furnish to the Placement Agent, without charge,
(A) any correspondence from the SEC or the staff of the SEC to the Company or
its representatives relating to any Registration Statement, and (B) after the
same is prepared and filed with the SEC, one copy of any Registration Statement
and any amendment(s) thereto, including financial statements and schedules, all
documents incorporated therein by reference and all exhibits.

 

(f) The Company shall furnish to the Investors such numbers of copies of a
prospectus, including a preliminary prospectus, in conformity with the
requirements of the Securities Act, and such other documents as they may
reasonably request in order to facilitate the disposition of the Shares owned by
them.

 

(g) The Company shall use its best efforts to register and qualify the
securities covered by such registration statement under such other securities or
blue sky laws of such jurisdictions as shall be reasonably requested by the
Investors, provided that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions.

 

(h) The Company shall notify immediately each Investor holding Shares covered by
such registration statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing; provided, however, that, subject to Section 6.2(e) the Company shall
promptly amend such Registration Statement in order to correct any untrue
statement and/or ensure that such Registration Statement is not misleading.

 

13

--------------------------------------------------------------------------------


 


(I) IF THE REGISTRATION STATEMENT COVERING THE SHARES REQUIRED TO BE FILED BY
THE COMPANY PURSUANT TO THIS SECTION 6.2 IS NOT (I) FILED WITH THE COMMISSION BY
THE DATE THAT IS THE FILING DEADLINE, OR (II) DECLARED EFFECTIVE BY THE
COMMISSION BY THE DATE THAT IS THIRTY (30) DAYS AFTER THE EFFECTIVENESS DEADLINE
(EACH OF SUCH DATES BEING AN “INITIAL DATE”), THEN THE COMPANY SHALL MAKE THE
PAYMENTS TO THE INVESTORS AS PROVIDED IN THE NEXT SENTENCE AS LIQUIDATED DAMAGES
AND NOT AS A PENALTY.  THE AMOUNT TO BE PAID BY THE COMPANY TO THE INVESTORS
SHALL BE DETERMINED AS OF EACH COMPUTATION DATE (AS DEFINED BELOW) AND, AS
APPLICABLE, THE ACTUAL FILING AND EFFECTIVENESS DATES OF THE REGISTRATION
STATEMENT, AND SUCH AMOUNT SHALL BE EQUAL TO 1.0% (THE “LIQUIDATED DAMAGE RATE”)
OF THE PURCHASE PRICE FOR THE SHARES FOR THE PERIOD FROM THE INITIAL DATE TO THE
FIRST COMPUTATION DATE, AND FOR EACH 30-DAY PERIOD OF ANY SUBSEQUENT COMPUTATION
DATES THEREAFTER, CALCULATED ON A PRO RATA BASIS TO THE DATE ON WHICH THE
REGISTRATION STATEMENT IS FILED WITH (IN THE EVENT OF AN INITIAL DATE PURSUANT
TO CLAUSE (I) ABOVE) OR DECLARED EFFECTIVE BY (IN THE EVENT OF AN INITIAL DATE
PURSUANT TO CLAUSE (II) ABOVE) THE COMMISSION (THE “PERIODIC AMOUNT”).  THE FULL
PERIODIC AMOUNT SHALL BE PAID BY THE COMPANY TO THE INVESTORS, PRO RATA, BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS WITHIN THREE DAYS AFTER EACH COMPUTATION
DATE AND, AS APPLICABLE, THE ACTUAL FILING AND EFFECTIVENESS DATES OF THE
REGISTRATION STATEMENT.


 

As used in this Section 6.2(i), “Computation Date” means the date which is 30
days after the Initial Date and, if the Registration Statement to be filed by
the Company pursuant to this Section 6.2 has not theretofore been filed with the
Commission or declared effective by the Commission, as the case may be, each
date which is 30 days after the previous Computation Date until such
Registration Statement is so filed or declared effective, as the case may be. 
Notwithstanding the above, if the Registration Statement covering the Shares
required to be filed by the Company pursuant to this Section 6.2 is not filed
with the Commission by the Filing Deadline, the Company shall be in default of
the terms of this Section 6.2, and the Investors shall be entitled to damages as
set forth above.

 

6.3                                 Termination of Registration Rights. All
rights and obligations provided for in Section 6.2 shall terminate on the date
on which the Company has no obligation to maintain the effectiveness of the
Registration Statement; provided that the rights of any Investor under
Section 6.2 shall terminate the earlier of (i) the date on which all Shares
covered by the Registration Statement may be sold without volume restrictions
pursuant to Rule 144(k) as determined by the counsel to the Company pursuant to
a written opinion letter to such effect, addressed to the Company’s transfer
agent and to the Investors, or (ii) such date as all Shares registered on such
Registration Statement have been resold.

 

6.4                                 Reports Under Securities Exchange Act of
1934. With a view to making available to the Investors the benefits of Rule 144
promulgated under the Securities Act (“SEC Rule 144”) and any other rule or
regulation of the SEC that may at any time permit Investors to sell securities
of the Company to the public without registration or pursuant to a registration
on Form SB-2, the Company agrees to:

 

(a) make and keep public information available, as those terms are understood
and defined in SEC Rule 144, at all times so long as the Company remains subject
to the periodic reporting requirements under Sections 13 or 15(d) of the
Exchange Act;

 

14

--------------------------------------------------------------------------------


 

(b) use its best efforts to take such action as is necessary to enable the
Investors to utilize Form SB-2 for the sale of their Shares;

 

(c) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act; and

 

(d) furnish to any Investor, so long as the Investor owns any Shares, forthwith
upon request (i) a written statement by the Company that it has complied with
the reporting requirements of the Securities Act and the Exchange Act, or that
it qualifies as a registrant whose securities may be resold pursuant to
Form SB-2, (ii) a copy of the most recent annual or quarterly report of the
Company and such other reports and documents so filed by the Company, and
(iii) such other information as may be reasonably requested in availing any
Investor of any rule or regulation of the SEC which permits the selling of any
such securities without registration or pursuant to such form.

 

7.                                       Indemnification.

 


7.1                                 INDEMNIFICATION BY THE COMPANY.  THE COMPANY
WILL INDEMNIFY EACH INVESTOR, ITS OFFICERS, DIRECTORS, EMPLOYEES, PARTNERS,
AFFILIATES, AGENTS, REPRESENTATIVES AND LEGAL COUNSEL, AND EACH PERSON
CONTROLLING (OR DEEMED CONTROLLING) SUCH INVESTOR WITHIN THE MEANING OF THE
SECURITIES ACT, (COLLECTIVELY, THE “INVESTORS’ AGENTS”) WITH RESPECT TO WHICH
REGISTRATION, QUALIFICATION OR COMPLIANCE HAS BEEN EFFECTED PURSUANT TO
SECTION 6.2, AGAINST ALL CLAIMS, LOSSES, DAMAGES AND LIABILITIES (OR ACTIONS IN
RESPECT THEREOF), JOINT OR SEVERAL, ARISING OUT OF OR BASED ON (A) (I) ANY
UNTRUE STATEMENT (OR ALLEGED UNTRUE STATEMENT) OF A MATERIAL FACT CONTAINED IN
ANY PROSPECTUS, OFFERING CIRCULAR OR OTHER SIMILAR DOCUMENT OR ANY AMENDMENTS OR
SUPPLEMENTS THERETO (INCLUDING ANY RELATED REGISTRATION STATEMENT AND AMENDMENTS
OR SUPPLEMENTS THERETO, NOTIFICATION OR THE LIKE) INCIDENT TO ANY SUCH
REGISTRATION, QUALIFICATION OR COMPLIANCE, OR BASED ON ANY OMISSION (OR ALLEGED
OMISSION) TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, AND WILL REIMBURSE THE INVESTORS AND
THE INVESTORS’ AGENTS FOR ANY LEGAL OR ANY OTHER EXPENSES REASONABLY INCURRED IN
CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH CLAIM, LOSS, DAMAGES,
LIABILITY OR ACTION, AS INCURRED, OR (II) ANY VIOLATION BY THE COMPANY OF ANY
FEDERAL, STATE OR COMMON LAW RULE OR REGULATION APPLICABLE TO THE COMPANY IN
CONNECTION WITH ANY SUCH REGISTRATION, QUALIFICATION OR COMPLIANCE, AND WILL
REIMBURSE EACH INVESTOR, AND EACH INVESTORS’ AFFILIATES, FOR ANY LEGAL AND ANY
OTHER EXPENSES REASONABLY INCURRED IN CONNECTION WITH INVESTIGATING OR DEFENDING
ANY SUCH CLAIM, LOSS, DAMAGE, LIABILITY OR ACTION; OR (B) ANY BREACH OF ANY
COVENANT, AGREEMENT, REPRESENTATION OR WARRANTY OF THE COMPANY IN THIS
AGREEMENT.  PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE LIABLE UNDER THIS
SECTION 7: (A) IN ANY SUCH CASE TO THE EXTENT THAT ANY SUCH CLAIM, LOSS, DAMAGE,
LIABILITY OR EXPENSE ARISES OUT OF OR IS BASED ON ANY UNTRUE STATEMENT OR
OMISSION BASED UPON WRITTEN INFORMATION FURNISHED TO THE COMPANY BY AN
INSTRUMENT DULY EXECUTED BY SUCH INVESTOR AND STATED TO BE SPECIFICALLY FOR USE
THEREIN OR FURNISHED IN WRITING BY SUCH INVESTOR TO THE COMPANY IN RESPONSE TO A
REQUEST BY THE COMPANY STATING SPECIFICALLY THAT SUCH INFORMATION WILL BE USED
BY THE COMPANY THEREIN, (B) FOR ANY AMOUNT PAID IN SETTLEMENT OF CLAIMS WITHOUT
THE COMPANY’S WRITTEN CONSENT (WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD), OR (C) TO THE EXTENT THAT IT IS FINALLY JUDICIALLY DETERMINED THAT
SUCH

 

15

--------------------------------------------------------------------------------


 


LIABILITIES RESULTED PRIMARILY FROM THE WILLFUL MISCONDUCT OR BAD FAITH OF SUCH
INDEMNIFIED PARTY; PROVIDED, FURTHER, THAT IF AND TO THE EXTENT THAT SUCH
INDEMNIFICATION IS HELD, BY FINAL JUDICIAL DETERMINATION TO BE UNENFORCEABLE, IN
WHOLE OR IN PART, FOR ANY REASON, THE COMPANY SHALL MAKE THE MAXIMUM
CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF SUCH INDEMNIFIED LIABILITY.  IN
CONNECTION WITH THE OBLIGATION OF THE COMPANY TO INDEMNIFY FOR EXPENSES AS SET
FORTH ABOVE, IF AN INDEMNIFIED PARTY IS REIMBURSED HEREUNDER FOR ANY EXPENSES,
SUCH REIMBURSEMENT OF EXPENSES SHALL BE REFUNDED TO THE EXTENT IT IS FINALLY
JUDICIALLY DETERMINED THAT THE LIABILITIES IN QUESTION RESULTED PRIMARILY FROM
THE WILLFUL MISCONDUCT OR BAD FAITH OF SUCH INDEMNIFIED PARTY.


 


7.2                                 INDEMNIFICATION BY INVESTORS.  EACH INVESTOR
WILL INDEMNIFY THE COMPANY, EACH OF ITS DIRECTORS AND OFFICERS, EACH LEGAL
COUNSEL AND INDEPENDENT ACCOUNTANT OF THE COMPANY, EACH PERSON WHO CONTROLS THE
COMPANY WITHIN THE MEANING OF THE SECURITIES ACT, ANY UNDERWRITER, AND EACH
OTHER INVESTOR, AGAINST ALL CLAIMS, LOSSES, DAMAGES AND LIABILITIES (OR ACTIONS
IN RESPECT THEREOF) ARISING OUT OF OR BASED ON (A) ANY UNTRUE STATEMENT (OR
ALLEGED UNTRUE STATEMENT) OF A MATERIAL FACT CONTAINED IN ANY SUCH REGISTRATION
STATEMENT, PROSPECTUS, OFFERING CIRCULAR OR OTHER SIMILAR DOCUMENT, OR ANY
OMISSION (OR ALLEGED OMISSION) TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING IN THE
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, AND WILL REIMBURSE THE
COMPANY, SUCH DIRECTORS, AND OFFICERS, CONTROL PERSONS, UNDERWRITER AND EACH
OTHER INVESTOR FOR ANY LEGAL OR ANY OTHER EXPENSES REASONABLY INCURRED IN
CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH CLAIM, LOSS, DAMAGE,
LIABILITY OR ACTION, AS INCURRED, IN EACH CASE TO THE EXTENT, BUT ONLY TO THE
EXTENT, THAT SUCH UNTRUE STATEMENT (OR ALLEGED UNTRUE STATEMENT) OR OMISSION (OR
ALLEGED OMISSION) IS MADE IN SUCH REGISTRATION STATEMENT, PROSPECTUS, OFFERING
CIRCULAR OR OTHER DOCUMENT IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN
INFORMATION FURNISHED IN WRITING TO THE COMPANY BY AN INSTRUMENT DULY EXECUTED
BY SUCH INVESTOR AND STATED TO BE SPECIFICALLY FOR USE THEREIN OR FURNISHED BY
SUCH INVESTOR TO THE COMPANY IN RESPONSE TO A REQUEST BY THE COMPANY STATING
SPECIFICALLY THAT SUCH INFORMATION WILL BE USED BY THE COMPANY THEREIN; OR
(B) ANY BREACH OF ANY REPRESENTATION OR WARRANTY OF SUCH INVESTOR IN THIS
AGREEMENT.  PROVIDED, HOWEVER, THAT THE INDEMNITY AGREEMENT PROVIDED IN THIS
SECTION 7 SHALL NOT APPLY TO AMOUNTS PAID IN SETTLEMENT OF ANY SUCH LOSS, CLAIM,
DAMAGE, LIABILITY OR ACTION IF SUCH SETTLEMENT IS EFFECTED WITHOUT THE WRITTEN
CONSENT OF THE INVESTOR, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD. IN NO
EVENT SHALL AN INVESTOR’S INDEMNIFICATION OBLIGATION EXCEED THE NET PROCEEDS
RECEIVED FROM ITS SALE OF SHARES IN SUCH OFFERING.


 

7.3                                 Notification; Procedure.

 

(a) Each party entitled to indemnification under this Section 7 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has received written notice of any claim as to which indemnity may be sought,
and shall permit the Indemnifying Party to assume the defense of any such claim
or any litigation resulting therefrom, provided that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or litigation,
shall be approved by the Indemnified Party (whose approval shall not be
unreasonably withheld). The Indemnified Party may participate in such defense at
such party’s expense; provided, however, that the Indemnifying Party shall bear
the expense of such defense of the Indemnified Party if

 

16

--------------------------------------------------------------------------------


 

representation of both parties by the same counsel would be inappropriate due to
actual or potential conflicts of interest. The failure of any Indemnified Party
to give notice within a reasonable period of time as provided herein shall
relieve the Indemnifying Party of its obligations under this Section 7, but only
to the extent that such failure to give notice shall materially adversely
prejudice the Indemnifying Party in the defense of any such claim or any such
litigation. No Indemnifying Party, in the defense of any such claim or
litigation, shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation.

 

(b) If the indemnification provided for in this Section 7 is held to be
unavailable to an Indemnified Party with respect to any loss, liability, claim,
damage or expense referred to therein, then the Indemnifying Party, in lieu of
indemnifying such Indemnified Party hereunder, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such loss, liability,
claim, damage, or expense in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party on the one hand and of the Indemnified
Party on the other in connection with the statements or omissions that resulted
in such loss, liability, claim, damage or expense as well as any other relevant
equitable considerations; provided, that in no event shall any contribution by
an Investor under this Section 7 exceed the net proceeds from the offering
received by such Investor. The relative fault of the Indemnifying Party and of
the Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
Indemnifying Party or by the Indemnified Party and the parties’ relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission.

 

(c) The obligations of the Company and each Investor under this Section 7 shall
survive the completion of any offering of the Shares in a Registration Statement
under this Section 7, any investigation made by or on behalf of the Indemnified
Party or any officer, director or controlling Person of such Indemnified Party
and will survive the transfer of securities.

 

(d) Each Investor shall furnish to the Company such information regarding such
Investor and the distribution proposed by such Investor as the Company may
reasonably request in writing and as shall be reasonably required in connection
with any registration, qualification or compliance referred to in this
Section 7.

 


7.4                                 REGISTRATION RIGHTS.  EACH INVESTOR AGREES
THAT IF SUCH INVESTOR WISHES TO SELL SECURITIES PURSUANT TO THE REGISTRATION
STATEMENT, IT WILL DO SO IN ACCORDANCE WITH THIS AGREEMENT.


 

8.                                       Survival of Representations and
Warranties.  All representations, warranties and agreements made by the Company
and Investors in this Agreement or in any certificate or other instrument
delivered pursuant hereto shall survive the Closing and any investigation and
discovery by the Company or by Investors, as the case may be, made at any time
with respect thereto.

 

17

--------------------------------------------------------------------------------


 

9.                                       Miscellaneous Provisions.

 

9.1                                 Deliveries.  The Company and Investors
hereby covenant and agree to use their respective best efforts to perform each
of their obligations hereunder, to deliver all certificates and to satisfy all
other conditions set forth in this Agreement and to close the transactions
contemplated by this Agreement on the Closing Date.

 

9.2                                 Successors and Assigns.  This Agreement is
executed by, and shall be binding upon and inure to the benefit of, the parties
hereto and each of their respective successors and assigns; provided, however,
that neither this Agreement nor any right pursuant hereto nor interest herein
shall be assignable except (a) by the Company with the consent of a Majority of
the Investors (as defined in Section 9.9), (b) by the Company in connection with
a merger, consolidation or sale of all or substantially all of its assets,
(c) by an Investor with the prior written consent of the Company or (d) by an
Investor in connection with a sale or other transfer of the Shares.  None of the
provisions of this Agreement shall be for the benefit of or enforceable by any
other person.

 

9.3                                 Notices.  All notices, demands and other
communications provided for or permitted hereunder shall be made in writing and
shall be by registered or certified first-class mail, return receipt requested,
telecopier, courier service or personal delivery:

 

if to the Investors at the address set forth on the signature page hereof:

 

if to the Company at the following address:

 

with a copy to:

 

 

 

BPZ Energy, Inc.

 

Adams and Reese LLP

11999 Katy Freeway, Suite 560

 

4400 One Houston Center

Houston, Texas 77079

 

1221 McKinney

Attn: Chief Executive Officer and President

 

Houston, Texas 77010

Fax: (281) 556-6377

 

Attn: Mark W. Coffin

Attn: Chief Financial Officer

 

Fax: (713) 652-5152

 

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; when delivered by courier, if
delivered by commercial overnight courier service; five business days after
being deposited in the mail, postage prepaid, if mailed; and when receipt is
acknowledged, if telecopied.

 

9.4                                 Counterparts.  This Agreement may be
executed in any number of counterparts, and each such counterpart will for all
purposes be deemed an original, and all such counterparts shall constitute one
and the same instrument.

 

9.5                                 Governing Law; Forum.  This Agreement shall
be governed by, and construed and enforced in accordance with, the laws of the
State of Delaware applicable to contracts entered into and to be wholly
performed therein.  Each party to this Agreement hereby irrevocably agrees that
any legal action or proceeding arising out of or relating to this

 

18

--------------------------------------------------------------------------------


 

Agreement or any agreements or transactions contemplated hereby shall be brought
in the courts of the State of Delaware or of the United States of America for
the District of Delaware and hereby expressly submits to the personal
jurisdiction and venue of such courts for the purposes thereof and expressly
waives any claim of improper venue and any claim that such courts are an
inconvenient forum.  Each party hereby irrevocably consents to the service of
process of any of the aforementioned courts in any such suit, action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to the address set forth in Section 9.3, such service to become
effective 10 days after such mailing.

 

9.6                                 Attorneys’ Fees.  If any party should
institute any action to enforce or interpret any term or provision of this
Agreement, the party prevailing in such action, after all appeals have been
exhausted, shall be entitled to its attorneys’ fees, out-of-pocket disbursements
and all other expenses from the non-prevailing party in such action.

 

9.7                                 Entire Agreement.  This Agreement (together
with all Exhibits and Schedules hereto) constitutes the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior and contemporaneous written and oral negotiations,
discussions, agreements and understandings with respect to such subject matter.

 

9.8                                 Section Headings.  The section and
subsection headings contained in this Agreement are included for convenience
only and form no part of the agreement between the parties.

 

9.9                                 Consent of Investors.  Any term or condition
hereof may be waived or amended by the consent of all Investors who have
purchased the shares hereunder. 

 

9.10                           Interpretation.  Each of the Investors and the
Company have participated in the negotiation and drafting of this Agreement. 
Accordingly, each of the parties hereby waives any statutory provision, judicial
precedent or other rule of law to the effect that contractual ambiguities are to
be construed against the party who shall have drafted the same.

 

9.11                           Severability.  Whenever possible, each provision
of this Agreement shall be interpreted in such a manner as to be effective and
valid under applicable law, but if any provision of this Agreement shall be or
become prohibited or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity without invalidating
the remainder of such provision or the remaining provisions of this Agreement
except to the extent that any provision would clearly be contemplated by the
parties to be conditioned upon the validity and enforceability of such invalid
or prohibited provision.

 

9.12                           Public Announcements.   The Company shall issue a
press release regarding the closing of this offering within one (1) business day
after the Closing. Except for such disclosure as the Company is advised by
counsel is required to be included in documents filed with the Securities and
Exchange Commission or otherwise required by law, the Company shall not use the
name of, or make reference to, any Investor or any of its Affiliates in any
press release or in any public manner (including

 

19

--------------------------------------------------------------------------------


 

any reports or filings made by the Company under the Exchange Act) without such
Investor’s prior written consent which consent shall not be unreasonably
withheld.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective representatives hereunto duly authorized as of
the date first above written.

 

 

BPZ ENERGY, INC.,

 

 

a Colorado corporation

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

11999 Katy Freeway, Suite 560

 

 

Houston, Texas 77079

 

 

 

 

 

 

 

 

INVESTOR

 

 

 

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

Name

 

 

 

 

 

 

 

 

Title

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20

--------------------------------------------------------------------------------


 

Schedules to BPZ Energy, Inc.

Stock Purchase Agreement

Dated July 19, 2005

 

Schedule 1.1
Investors

 

See attached.

 

1

--------------------------------------------------------------------------------


 

INVESTORS OF BPZ ENERGY, INC.

 

Investor

 

Number of Shares

 

St. Philip Partners, LP

 

250,000

 

Rubicon Master Fund

 

1,667,000

 

Sandor Capital Master Fund, L.P.

 

334,000

 

Hopewell Capital LLC

 

100,000

 

JMG Capital Partners, LP

 

333,334

 

JMP Triton Offshore Fund, Ltd.

 

333,333

 

Columbus Capital Partners, L.P.

 

560,000

 

Columbus Capital Offshore Fund, Ltd.

 

440,000

 

Forest Hill Select Fund, LP

 

512,800

 

Forest Hill Select Offshore Ltd.

 

287,200

 

Lone Oak Partners LP

 

200,000

 

Morgan Keegan Early Stage Fund, LP

 

130,675

 

Morgan Keegan Employee Investment Fund, LP – Class B

 

36,325

 

The Schmieding Foundation, Inc.

 

100,000

 

H.C. Schmieding Produce Company, Inc.

 

50,000

 

Waverly Limited Partnership

 

100,000

 

Meadowbrook Opportunity Fund LLC

 

100,000

 

Treaty Oak Ironwood

 

254,300

 

Treaty Oak Master Fund

 

203,400

 

Atlas Capital QP

 

14,250

 

Atlas Capital Master Fund

 

28,050

 

Marshall Small Cap Growth Fund

 

530,000

 

Cougar Trading, LLC

 

50,000

 

 

--------------------------------------------------------------------------------


 

Investor

 

Number of Shares

 

Dynamis Energy Fund, LP

 

890,000

 

Dynamis Energy Fund Limited

 

110,000

 

José Alvarez

 

33,333

 

Select Contrarian Value Partners, L.P.

 

150,000

 

GLG North American Opportunity Fund

 

83,500

 

GLG European Long-Short Fund

 

250,500

 

DKR SoundShore Oasis Holding Fund Ltd.

 

334,000

 

Radian Group Inc.

 

70,000

 

WTC-CIF Emerging Companies Portfolio

 

700,000

 

The Dow Chemical Employees’ Retirement Plan

 

380,000

 

Government of Singapore Investment Corporation Pte Ltd.

 

200,000

 

WTC-CTF Emerging Companies Portfolio

 

650,000

 

British Columbia Investment Management Corporation

 

150,000

 

Oregon Investment Council

 

650,000

 

The Retirement Program Plan for Employees of Union Carbide Corporation

 

200,000

 

TOTAL

 

11,466,000

 

 

--------------------------------------------------------------------------------